Name: Council Regulation (EEC) No 3226/89 of 23 October 1989 on the application of Decision No 2/89 of the EEC- Austria Joint Committee altering the limits expressed in ecus in article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318 / 131 . 10 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3226/ 89 of 23 October 1989 on the application of Decision No 2/89 of the EEC Austria Joint Committee altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Austria ('), signed on 22 July 1972 entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation , which forms an integral pan of the said Agreement , the Joint Committee adopted DecisionNo 2 / 89 further amendingArticle 8 of that Protocol ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2 / 89 of the EEC Austria Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 23 October 1989 . For the Council The President H. NALLET (!) OJ No L 300 , 31 . 12 . 1972 , p. 2 .